Citation Nr: 0942745	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD) and depression.

2.  Entitlement to service connection for degenerative joint 
disease of the left elbow (claimed as bilateral elbow 
arthritis).

3.  Entitlement to service connection for degenerative joint 
disease of the right elbow (claimed as bilateral elbow 
arthritis).

4.  Entitlement to service connection for a status post total 
right knee replacement due to arthritis (claimed as right 
knee arthritis).

5.  Entitlement to service connection for a left foot strain 
(claimed as a bilateral foot condition).

6.  Entitlement to service connection for a right foot strain 
(claimed as a bilateral foot condition).

7.  Entitlement to service connection for a left hand strain 
(claimed as bilateral arthritis of the hands).

8.  Entitlement to service connection for a right hand strain 
(claimed as bilateral arthritis of the hands).

9.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



REMAND

The Veteran contends that he developed arthritis of the 
elbows, feet, hands, back and right knee as the result of 
injuries in service.  He asserts that symptoms began in 
service and have continued since.  

The Veteran was afforded a VA examination in February 2008 to 
evaluate these claims.  The examiner concluded that the 
claimed disabilities were not incurred in service.  The 
examiner did no provide a rationale for these opinions or 
reflect consideration of the Veteran's statements in 
formulating the opinions.

Subsequent to the VA examination, the United States Court of 
Appeals for Veterans Claims (Court) held that to be adequate, 
a medical opinion must be accompanied by a rationale.  
Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  The 
Court had previously found a medical opinion to be inadequate 
where the Veteran's history was recorded, but the examiner 
provided a negative opinion based on the service treatment 
records without reference to the history reported by the 
Veteran.   Dalton v. Nicholson, 21 Vet. App. 23(2007)

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided." Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) . 

The February 2008 opinion does not meet the requirements of 
Nieves-Rodriguez, Dalton, and Barr, and the Board is required 
to take corrective action.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. §§ 4.2, 19.9 (2009).  Where the Board makes a decision 
based on an examination report which does not contain 
sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993)

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and 
depression.  

Service treatment records are negative for any complaints, 
treatment, or diagnosis of an acquired psychiatric 
disability, to include PTSD and depression.

The Veteran's service personnel records indicate that between 
June 1967 and February 1968, he was stationed in Vietnam.  

In a January 2003 VA mental health clinic follow-up, the 
examiner noted the Veteran was experiencing his first major 
depressive episode.  The examiner stated the Veteran was 
discouraged with his bills and the behavior of his children, 
feeling powerless to create change.  The examiner diagnosed 
the Veteran with major depression.

In a PTSD questionnaire received in September 2003, the 
Veteran reported that on August 4, 1967, while in training, a 
sergeant was showing how to throw a grenade when one of the 
trainees pulled the pin, dropped it, and both were killed.  

In a December 2003 VA treatment record, the Veteran was 
diagnosed with major depression and PTSD.

In a January 2008 written statement, the Veteran reported he 
was with the 490th Transportation Unit.  The Veteran stated 
that some of the troops that went on patrol never came back, 
and the commanding officer instructed the unit to be careful.  
The Veteran stated he felt nervous and shaky, fearing he 
would never return.

It does not appear from a review of the record, that a search 
of the Veteran's claimed stressors has been attempted, in 
particular, the Veteran's report of an August 4, 1967 
incident involving grenade training where a sergeant and 
another solider were killed.  The Board notes that Veteran 
gives a specific date and stated this incident happened while 
in training.  

Finally, the Veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of the 
Veteran's psychiatric disabilities, if any, and a possible 
relationship to service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the Veteran has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent. Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be afforded a VA 
examination to determine whether any 
current disability of the elbows, feet, 
hands, back or right knee that is related 
to a disease or injury in service.  The 
examiner should review the claims folders 
and note such review in the examination 
report or in an addendum.

The examiner should provide opinions as to 
whether any current disability of the 
elbows, feet, hands, back or right knee 
are at least as likely as not (50 percent 
probability or more) had its onset in 
service, or is the result of a disease or 
injury in service.

The examiner should provide a rationale 
for the opinions.  The examiner is advised 
that the Veteran is competent to report 
injuries and symptoms and that his reports 
must be taken into account in formulating 
these opinions.

2.  The RO/AMC should contact the Joint 
Services Records Research Center (JSRRC) 
or other appropriate source, and request 
supporting evidence of the claimed 
stressor as provided by the Veteran.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed. The claimed stressor provided by 
the Veteran is the August 4, 1967 grenade 
training incident where a sergeant and 
another soldier were killed. The search 
should include a 3-month window to include 
July 1967 and September 1967.

3.  An examination is needed to obtain an 
opinion as to whether any current 
psychiatric disability, to include PTSD or 
depression, was incurred or aggravated in 
service and, specifically whether the 
Veteran meets the criteria for a diagnosis 
of PTSD related to service.  If the 
Veteran does meet the criteria for the 
diagnosis of PTSD, the examiner should 
specify the stressor supporting the 
diagnosis.  

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  The 
opinion should be accompanied by a 
rationale that takes into account the 
Veteran's reports of his history and 
symptoms.

4.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


